t c summary opinion united_states tax_court rafael alex contreras petitioner v commissioner of internal revenue respondent docket no 5743-08s filed date rafael alex contreras pro_se rachael j zepeda for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the deficiency is attributable to respondent’s denial of the three dependency_exemption deductions claimed by petitioner as well as the denial of petitioner’s claim for the child_tax_credit and the additional_child_tax_credit and the change in petitioner’s filing_status from head_of_household to single for the reasons discussed below we sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and attached exhibits at the time the petition was filed petitioner resided in the state of arizona petitioner and his ex-wife stella orozco married in and had three children they separated in and were divorced in date although petitioner initially argued that he and his ex-wife had joint custody of all three children during the entire year pincite any remaining adjustments were purely mechanical in nature issue he later conceded that his youngest child then an infant lived primarily with ms orozco the couple did share joint custody of the two older children for a portion of but petitioner argues that the two older children lived with him for the greater part of the year when the couple separated in ms orozco and all three children moved into a condominium and ms orozco had primary custody of the children subject_to visitation by petitioner until date although the couple attempted to work out a co-parenting plan prior to their official divorce they were unable to do so until the maricopa county court intervened and ordered them to share joint custody of the two older children because petitioner worked during the week he saw the children mainly on weekends until the court-ordered custody arrangement went into effect in date from date through the end of the year the two older children would spend a week with their mother followed by a week with their father ms orozco retained primary custody of the baby subject_to visitation every other weekend by petitioner in petitioner lived with his mother paying dollar_figure to dollar_figure in rent which covered approximately half of his mother’s mortgage payment he did not pay utilities and there is nothing in the record to suggest he paid significant household expenses on his federal_income_tax return petitioner claimed dependency_exemption deductions for all three minor children petitioner did not attach--and his ex-wife did not sign--a form_8332 release of claim to exemption for child of divorced or separated parents releasing the exemptions for any of the children as noted earlier he also claimed the child_tax_credit and the additional_child_tax_credit with respect to each of the three children he also elected head_of_household filing_status in the notice_of_deficiency respondent disallowed petitioner’s dependency_exemption deductions the child_tax_credit and the additional_child_tax_credit respondent also changed petitioner’s filing_status to single i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a this principle was firmly established by the u s supreme court as early as and has been reaffirmed by the supreme court as recently as see 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 in this case there is no such shift because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the requirements of sec_7491 the burden_of_proof remains on petitioner deductions and credits are a matter of legislative grace and as just discussed the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household smith v commissioner tcmemo_2008_229 ii dependency_exemption deductions sec_151 authorizes an exemption for each individual who is a dependent of the taxpayer for the taxable_year sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer under the age of who has the same principal_place_of_abode as the taxpayer for more than one- half of the year in the case of divorced parents a special rule applies sec_152 special rule for divorced parents etc -- in general -- if-- a a child receives over one-half of the child’s support during the calendar_year from the child’s parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and-- b such child is in the custody of or both of the child’s parents for more than one-half of the calendar_year such child shall be treated as being the qualifying_child or qualifying_relative of the noncustodial_parent for a calendar_year if the requirements described in paragraph or are met exception where custodial_parent releases claim to exemption for the year --for purposes of paragraph the requirements described in this paragraph are met with respect to any calendar_year if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year in other words the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written sec_152 dealing with pre-1985 instruments is inapplicable here declaration under sec_152 releasing the claim to the deduction the declaration required under sec_152 must be made either on a completed form_8332 or on a written_statement conforming to the substance of form_8332 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir brissett v commissioner tcmemo_2003_310 pursuant to sec_152 the term custodial_parent means the parent having custody for the greater portion of the calendar_year sec_1_152-4 income_tax regs provides that custody is determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or written_separation_agreement if the parents have split custody the parent with physical custody the greater part of the year is deemed to be the custodial_parent id because the date divorce decree provided for joint custody of the two older children we must examine the facts and determine which parent had physical custody for the greater part of the year on the basis of the record before us we find that ms orozco had physical custody of the two older children for the greater part of for the period before the joint custody order went into effect petitioner and ms orozco experimented recall that petitioner conceded that ms orozco was the custodial_parent of the youngest child for with different custody arrangements but the children lived with ms orozco and saw petitioner mainly on weekends this period and that arrangement are sufficient to tip the balance in ms orozco’s favor and she was the custodial_parent in because we find that petitioner was not the custodial_parent during the year at issue a form_8332 or its equivalent would have been required to qualify him for the exception in sec_152 no such documentation was provided with the tax_return or at trial accordingly petitioner is not entitled to claim dependency_exemption deductions for any of the children see miller v commissioner supra chamberlain v commissioner tcmemo_2007_178 although it appears that petitioner may have been entitled to claim the children as dependents on his tax_return pursuant to the terms of the divorce decree and that ms orozco should have been asked to sign a form_8332 for that matter is beyond the scope of our jurisdiction respondent’s determination is sustained iii child_tax_credit and additional_child_tax_credit sec_24 allows a child_tax_credit with respect to each qualifying_child of the taxpayer sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit as just stated the child_tax_credit under sec_24 is allowed with respect to each qualifying_child as relevant herein the term qualifying_child is defined by sec_24 to mean a qualifying_child of the taxpayer as defined in sec_152 who has not attained age however as we have previously concluded the three children lived with their mother for the greater part of accordingly petitioner did not have a qualifying_child as defined in sec_152 in see also sec_152 therefore we hold that petitioner is not entitled to either the child_tax_credit or an additional_child_tax_credit for that year respondent’s determination is sustained iv filing_status as relevant herein to qualify for head_of_household filing_status a taxpayer must pay more than one-half of the cost of maintaining a home and have at least one qualifying_child as defined in sec_152 determined without regard to sec_152 sec_2 see sec_152 petitioner lacked a qualifying_child and he has not demonstrated that he paid more than one-half the cost of maintaining a home in accordingly we hold that petitioner is not entitled to head_of_household filing_status for respondent’s determination of single filing_status is therefore sustained v conclusion to reflect our disposition of the disputed issues decision will be entered for respondent
